PER CURIAM: *
IT IS ORDERED that appellee’s unopposed motion to vacate sentence is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to remand for resentencing is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to extend time to file appellee’s brief for 30 days from this court’s denial of appellee’s motion to vacate and remand is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.